 


109 HRES 607 IH: Congratulating the University of Maryland Terrapins women’s field hockey team on winning the 2005 National College Athletic Association Championship.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 607 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Hoyer (for himself, Mr. Cardin, Mr. Gilchrest, Mr. Bartlett of Maryland, Mr. Wynn, Mr. Cummings, Mr. Ruppersberger, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Congratulating the University of Maryland Terrapins women’s field hockey team on winning the 2005 National College Athletic Association Championship. 
  
Whereas the University of Maryland Terrapins claimed the NCAA Field Hockey Championship title for the first time in six years; 
Whereas the University of Maryland Terrapins won the title for the fourth time in school history; 
Whereas the Maryland Terrapins are the 2005 Atlantic Coast Conference Regular Season Champions; 
Whereas the Maryland Terrapins defeated third-seeded Duke, 1-0, in Trager Stadium in Louisville, Kentucky, on November 20, 2005, to win the title; 
Whereas the Maryland Terrapins 18th-year head coach, Missy Meharg, won the third championship title of her coaching career and was named the Mid-Atlantic Coach of the Year by the National Field Hockey Coaches Association; 
Whereas Jackie Cinconte scored the game winning goal for the Terrapins less than nine minutes into the start of the game; 
Whereas five players from the 2005 Terrapin Championship team were named Dartfish/NFHCA All-Americans: Emily Beach, Lauren Powley, Jackie Ciconte, Paula Infante, and Kathryn Masson; 
Whereas the Maryland Terrapins gave the Duke Blue Devils their only two shutout games of the regular season; 
Whereas the Maryland Terrapins defense posted its third shutout of the tournament and the ninth for their 2005 season; 
Whereas the Maryland Terrapins goalie, Kathyrn Masson, remains undefeated in her career versus Duke, winning all five meetings since last season; and 
Whereas the 2005 NCAA Championship Field Hockey team consists of Emily Beach, Kendall Beveridge, Jackie Ciconte, Kristina Edmonds, Megan Fox, Alicia Grater, Paula Infante, Linzi Jones, Danielle Keeley, Meredith Long, Tiffany Marsh, Kathryn Masson, Katie Mockus, Ellen Ott, Louisa Powell, Lauren Powley, Christina Restivo, Susie Rowe, Sarah Scholl, Emily Trycinski, Janneke van Leeuwen, and Kim Ziegler: Now, therefore, be it 
 
That the United States House of Representatives congratulates the University of Maryland Terrapins women’s field hockey team and Coaches Missy Meharg, Tjerk van Herwaarden, Marybeth Freeman, and Clemens Arnold on an outstanding championship season, a season that sets the Terrapins among the elite in collegiate field hockey. 
 
